Title: From Richard Claiborne to John Adams, 29 February 1796
From: Claiborne, Richard
To: Adams, John,United States Senate


				To the President and Members of the Senate of the United States
					
					29. Feby. 1796.
				
				The Memorial of Richard Claiborne Respectfully ShewethThat Your memorialist conceiving that very great benefit will result to the United States by encouraging the introduction of the useful arts from abroad—and perceiving, that, according to the present patent Law, inventions or discoveries, are confined to Citizens of the United States only—Your memorialist respectfully prays that Congress will pass a Law, granting to Original prourors of Inventions, being Americans, such encouragement, protection, or privilege, as to them shall seem wise and reasonable—And Your memorialist as in duty bound will ever pray
				
					Rd. Claiborne
				
				
			